           Case 2:18-cv-02643-AB Document 27 Filed 11/13/18 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

BRIGGS LAW OFFICE, LLC                               :
              Plaintiffs,                            :
                                                     :
   Vs.                                               :   CIVIL ACTION
                                                     :
STANTON S. KREMSKY; SSK MD, INC.                     :
              Defendants,                            :   DOCKET NO. 2:18-cv-02643-AB
___________________________                          :
                                                     :
STANTON S. KREMSKY                                   :
              Counterclaim Plaintiff,                :
                                                     :
   Vs.                                               :
                                                     :
BRIGGS LAW OFFICE, LLC; NORMAN W.                    :
BRIGGS, ESQUIRE                                      :
              Counterclaim Defendants.               :

                                 NOTICE OF APPEARANCE

TO THE CLERK OF THE COURT AND ALL PARTIES:

         Kindly enter the appearance of Brian C. LeGrow, Esquire, on behalf of Defendants on the

Counterclaim, Briggs Law Office, LLC and Norman W. Briggs, Esquire, in the above-captioned

case.

                                             DEASEY, MAHONEY & VALENTINI, LTD.



Date: 11/13/18                               BY:    /s/ Brian C. LeGrow
                                                    BRIAN C. LeGROW, ESQUIRE
                                                    Attorney I.D. No. 93977
                                                    1601 Market Street, Suite 3400
                                                    Philadelphia, PA 19103
                                                    215-587-9400
                                                    Blegrow@dmvlawfirm.com
                                                    Attorney for Counterclaim Defendants,
                                                    Briggs Law Office, LLC and
                                                    Norman W. Briggs, Esquire
          Case 2:18-cv-02643-AB Document 27 Filed 11/13/18 Page 2 of 2



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

BRIGGS LAW OFFICE, LLC                                :
              Plaintiffs,                             :
                                                      :
   Vs.                                                :   CIVIL ACTION
                                                      :
STANTON S. KREMSKY; SSK MD, INC.                      :
              Defendants,                             :   DOCKET NO. 2:18-cv-02643-AB
___________________________                           :
                                                      :
STANTON S. KREMSKY                                    :
              Counterclaim Plaintiff,                 :
                                                      :
   Vs.                                                :
                                                      :
BRIGGS LAW OFFICE, LLC; NORMAN W.                     :
BRIGGS, ESQUIRE                                       :
              Counterclaim Defendants.                :

                                CERTIFICATE OF SERVICE

        I, Brian C. LeGrow, hereby certify that on this 13th day of November, 2018, a true and
correct copy of the foregoing Notice of appearance was served via ECF upon all counsel of
record.

                                                    DEASEY, MAHONEY & VALENTINI, LTD.



Date: 11/13/18                               BY:    /s/ Brian C. LeGrow
                                                    BRIAN C. LeGROW, ESQUIRE
                                                    Attorney I.D. No. 93977
                                                    1601 Market Street, Suite 3400
                                                    Philadelphia, PA 19103
                                                    215-587-9400
                                                    Blegrow@dmvlawfirm.com
                                                    Attorney for Counterclaim Defendants,
                                                    Briggs Law Office, LLC and
                                                    Norman W. Briggs, Esquire
